Citation Nr: 0926480	
Decision Date: 07/15/09    Archive Date: 07/22/09

DOCKET NO.  06-01 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether the termination of compensation benefits effective 
December 27, 2001, by reason of an outstanding fugitive felon 
warrant, was proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel





INTRODUCTION

The Veteran served on active duty from August 1966 to 
February 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, which denied the benefits sought on 
appeal.

The issue of whether the termination of compensation benefits 
effective December 27, 2001, by reason of an outstanding 
fugitive felon warrant was proper is  addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Board issued a decision on December 16, 2008 
concluding the termination of compensation benefits effective 
December 27, 2001, by reason of an outstanding fugitive felon 
warrant was proper.

2.  Prior to the Board decision, the Veteran had requested a 
hearing before a Veterans Law Judge.

3.  The record indicates the Veteran was scheduled and 
informed of such a hearing and that he failed to report for 
the January 2007 hearing.

4.  In mail received by the RO in  January 2007, the Veteran 
requested that his hearing before a Veterans Law Judge be 
rescheduled.


CONCLUSION OF LAW

The criteria to vacate the Board's decision of December 16, 
2008 are met. 38 U.S.C.A. § 7104(a) (West 2002 & Supp. 2008); 
38 C.F.R. § 20.904 (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may vacate an appellate decision at any time at the 
request of the appellant, or on the Board's own motion, when 
an appellant has been denied due process. 38 U.S.C.A. § 
7104(a); 38 C.F.R. § 20.904.

In this case, a Board decision in December 2008 determined 
the termination of compensation benefits effective December 
27, 2001, by reason of an outstanding fugitive felon warrant 
was proper.  Subsequently, the Board received additional 
evidence that indicated the Veteran had requested a hearing 
before a Veterans Law Judge be rescheduled. This information 
was not of record at the time of the Board's adjudication.

Records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
a claim, regardless of whether those records are physically 
of file. See Dunn v. West, 11 Vet. App. 462, 466-467 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992). As the 
Board's December 2008 decision was not based on all available 
evidence, due process requires that decision to be vacated so 
that the Board may readjudicate the claim.

Under 38 U.S.C.A. § 7252, only a decision by the Board may be 
appealed to the U.S. Court of Appeals for Veterans Claims 
(Court). This vacatur is in the nature of a preliminary order 
and does not constitute a decision by the Board on the merits 
of the appeal.


ORDER

The Board's decision of December 16, 2008, concluding the 
termination of compensation benefits effective December 27, 
2001, by reason of an outstanding fugitive felon warrant was 
proper, is hereby vacated.



REMAND


The Veteran has indicated he wishes to appear for a hearing 
before the Board at his local RO office. (See January 11, 
2007 Hearing Request Form).

The Veteran has a right to such a hearing. See Bernard v. 
Brown, 4 Vet. App. 384, 393 (1993) (citing 38 U.S.C.A. § 
7104(a) (a claimant has right to a hearing before the 
issuance of a Board decision); 38 U.S.C.A. § 7107(b) (West. 
2002); 38 C.F.R. §§ 20.700(a), 20.703 (2008).

A remand by the Board confers upon the Veteran, as a matter 
of law, the right to compliance with the remand instructions, 
and imposes upon the VA a concomitant duty to ensure 
compliance with the terms of the remand. See Stegall v. West, 
11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following action:

The RO should take appropriate action and 
schedule a hearing before the Board for 
the Veteran at the local RO office. He 
should be notified of the date and time 
of the hearing in accordance with 38 
C.F.R. § 20.704(b) (2008).

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


